730 So.2d 316 (1999)
Richard DOSS, Petitioner,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Respondent.
No. 98-2832
District Court of Appeal of Florida, Fourth District.
February 10, 1999.
Rehearing Denied April 7, 1999.
Richard Doss, South Bay, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Charles M. Fahlbusch, Assistant Attorney General, Fort Lauderdale, for respondent.
PER CURIAM.
Richard Doss seeks review of a circuit court order that summarily denied his petition for writ of mandamus. In his petition before the circuit court, he had sought relief from an administrative decision that revoked fifteen days of his accrued gain time on a finding that he had committed a violation of prison disciplinary rules.
While this case was pending, the Florida Supreme Court announced its decision in Sheley v. Florida Parole Commission, 720 So.2d 216 (Fla.1998), which held that a prisoner who has received a full review in the circuit court of a Parole Commission order is not entitled to a second plenary appeal. Sheley goes on to limit review in the district court to consideration of whether the circuit court denied the prisoner due process of law or departed from the essential requirements of the law.
We recognize that the decision in this case was not rendered by the Parole Commission, but we find that the reasoning in Sheley applies equally to decisions of the Department of Corrections on disciplinary violations. We, therefore, treat this case as a certiorari review pursuant to Sheley. Having found that the circuit court neither committed any due process violation nor departed from the essential requirements of the law, we deny the petition.
STEVENSON, KLEIN and SHAHOOD, JJ., concur.